PER CURIAM: *
Counsel appointed to represent Jerome Hopes has moved for leave to withdraw and has filed a brief as required by Anders v. California.1 Hopes has filed a response. Our independent review of the brief, Hopes’s response, and the record discloses no nonfrivolous issue in this direct appeal. Accordingly, the motion to withdraw as counsel is GRANTED. The appeal is DISMISSED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.


. 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).